DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8-11, 13, 14, 18, and 19 are currently pending.
Claims 1-7, 12, and 15-17 have been canceled.
Claim 14 has been withdrawn.

Status of Amendment
The amendment filed on 06/16/2021 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Objections and Rejections Pending since the Office Action of 16 March 2021
The objections to the specification raised in the previous Office Action are withdrawn in view of Applicant’s amendment.
The 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All other rejections are maintained in view of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Morgan, U.S. Publication No. 2014/0261630 A1 (cited in IDS).
	Regarding claim 9, Morgan teaches a solar panel assembly (Fig.17 and Fig.18) comprising:
A base plate (52, 54; Fig.4 and Fig.5) extending between a first face and a second face [0048];
A plurality of concentrated photovoltaic (CPV) cells (48; Fig.5) mounted on the first face of the base plate (52, 54) [0044];
A plurality of optical concentrators (40; Fig.5 and Fig.17) each facing a respective one of the CPV cells (48); each one of the optical concentrators and the respective one of the CPV cells forming a CPV module for converting direct light into electricity [0044-0045]; wherein the plurality of CPV cells 48 is arranged between the first face of the base plate 52-54 and the plurality of optical concentrators 40;
A secondary plate (224; Fig.17 and Fig.18) extending between a front face and a second face, the front face of the secondary plate facing the second face of the base plate (52-54) (note that base plate 52-54 belongs to module 22 (Fig.17) and its second face is facing the front face of the secondary plate 224); and
A plurality of primary photovoltaic PV cells (Bifacial cells 290; Fig.18, [0074] and see figure below) mounted on the rear face of the secondary plate for converting indirect light into the electricity [0076]; and wherein the light receiving surface of the CPV cells 48 and the rear light 
    PNG
    media_image1.png
    649
    733
    media_image1.png
    Greyscale


Regarding claim 8, Morgan teaches that the base plate (52-54) facilitates the dissipation of heat from the photovoltaic panel 22 [0049]. Therefore, the base plate is made of heat sink material which is capable of heat dissipation from the PV module.

Regarding claim 18, Morgan teaches additional PV cells (bifacial cells 290; see figure below) mounted on the front face of the secondary plate 292 [0076], wherein the base plate (52-54) is . 

    PNG
    media_image2.png
    649
    733
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, U.S. Publication No. 2014/0261630 A1 as applied to claim 9 above, and further in view of Iwasaki et al., JP 2011-233649 (cited in IDS; please refer to the English translation cited in IDS for citations).
Regarding claim 10, Morgan teaches all the claimed limitations as set forth above, but does not specifically teach that additional PV cells mounted on the first face of the base plate (52).
However, Iwasaki et al. teaches a solar cell module (Fig.4C) comprising a substrate (134), corresponding to the claimed “base plate” extending between a front face and a second face, a plurality of condensing unit  solar cell elements (14), corresponding to the claimed “concentrated photovoltaic cells”, a plurality of optical concentrators (12L)  each facing a respective one of the condensing unit solar cell elements (14), and a plurality of non-condensing solar cell units (13), corresponding to the claimed “additional PV cells”, mounted on the first face of the base plate (134). Iwasaki further teaches that such configuration would increase the power conversion efficiency of the module by converting both direct and indirect light into electrical energy so that an efficient power generation can be performed not only in a fine weather but also in a cloudy weather [0004-0005 and 0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add a plurality of additional non-condensing PV cells on the front face of the base plate 52 of the photovoltaic module 22 of Morgan (Fig.4-5) in order to increase the power conversion . 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, U.S. Publication No. 2014/0261630 A1 as applied to claim 9 above, and further in view of Frolov et al., U.S. Publication No. 2010/0170556 A1.
Regarding claims 11 and 13, Morgan teaches all the claimed limitations as discussed above, but does not specifically teach an additional plate extending between a front face and a rear face with additional PV cells mounted to the additional plate, wherein the base plate is at least semi-transparent, the additional plate is positioned beneath the base plate so that the front surface of the additional plate faces the second surface of the base plate and the additional PV cells are mounted on the front face of the additional plate.
However, Frolov teaches a solar cell module (500; Fig.5) by stacking and attaching at least two junction layers 512 and 522, wherein each junction layer (512 and 522) corresponds to an individual PV cell, wherein the solar cell module comprises a first substrate (521), corresponding to the claimed “base plate” extending between a first face and a second face and having a plurality of PV cells 522 mounted on its first face, and an a second substrate (511), corresponding to the claimed “additional plate”, extending between a front surface and a rear surface with additional PV cells 512 mounted on the front surface of the second substrate (511). Frolov teaches that the upper string (520) has a larger bandgap absorber as compared to the cells in the lower string (510), wherein the upper junction facing the light source absorbs the first portion of the light and transmit the rest to the bottom cells [0057-0060]. Frolov teaches that since photon energy in excess of the semiconductor’s bandgap is wasted as heat, a photovoltaic device with multiple semiconductors of different band gap is more efficient [0004].
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, U.S. Publication No. 2014/0261630 A1.
Regarding claim 19, Morgan does not explicitly teach that the secondary plate is made of heat sink material. However, Morgan teaches that the base plate (52-54) of the CPV module 22 facilitates the dissipation of heat from the photovoltaic panel 22 [0049]. As such said base plate is considered to be made of heat sink material.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to make the secondary plate of the PV module 224 to be made of heat sink material in the same manner as the base plate (52-54) in order to facilitate the dissipation of heat from the PV module 224 as taught by Morgan [0049] and consequently increase the photovoltaic efficiency of the module.

Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. 
Applicant argues that “Morgan fails to show PV cells being mounted on the rear face of the secondary plate, wherein the CPV cells and the PV cells are oriented in opposite direction. Instead, 
The Examiner respectfully disagrees. First, the Examiner wishes to point out that claim 9 does not specify the PV cells being mounted directly on the rear face of the secondary plate. The bifacial cells 290 of Morgan are at least indirectly mounted on the rear surface of secondary plate. In addition, the light receiving surface of the CPV cells 48 and the rear light receiving surface of the bifacial cells 290 are oriented in opposite directions, because the rear light receiving surface of the bifacial cells 290 collects light reflected from the ground [0069].
Applicant further argues that “many design elements unique to bifacial systems contribute to higher overall installation costs, in particular the rear side of the modules. The installation can be more challenging for a bifacial plant versus one with monofacial modules. Cost analyses have shown that the cost of equipment and installation of a bifacial PV plant will be around 5% higher than a comparable monofacial plant….one of ordinary skill in the art would not use the bifacial cells of Morgan instead of PV cells that are mounted on the rear face of the secondary plate” (see page 8-9 of Remarks).
The Examiner wishes to point out that the cost analysis argument is not persuasive, since claim 9 is anticipated by Morgan as discussed above. In addition, Applicant’s argument on the cost analysis is considered as arguments of counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602,145 USPQ 716,718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (MPEP 2145, Part I).
Applicant further argues that “the solar panel assembly of claim 9 is rotatable, such that either the first face of the base plate maybe exposed to the sky or the rear face of the secondary plate may be exposed to the sky…thus, the technical effect of placing the plurality of PV cells on the rear side of the secondary plate is not to produce energy from both direct and indirect sunlight, but to produce more energy independent of the weather conditions. By contrast Morgan does not solve the objective .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the solar panel assembly of claim 9 being rotatable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, in response to applicant's argument that Morgan does not solve the objective technical problem associated with this technical effect in the same manner as the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726